Filed 6/13/16 P. v. Jones CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B265402

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA062984)
         v.

ANTIONE JONES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Andrew
E. Cooper, Judge. Affirmed.
         Thomas Owen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, and Steven D. Matthews
and Rama R. Maline, Deputy Attorneys General, for Plaintiff and Respondent.




                                  ________________________________
       Antione Jones appeals from his judgment of conviction of battery with injury on
a peace officer (Pen. Code,1 § 243, subd. (c)(2)) and resisting an executive officer by
means of threat or violence (§ 69). On appeal, Jones argues that his battery with injury
on a peace officer conviction must be reversed because the evidence was insufficient to
support a finding that he inflicted an injury within the meaning of the statute. We affirm.

           FACTUAL BACKGROUND AND PROCEDURAL HISTORY
I.     The Charges
       In an information, the Los Angeles County District Attorney charged Jones with
one count of battery with injury on a peace officer (§ 243, subd. (c)(2)), and two counts
of resisting an executive officer by means of threat or violence (§ 69). It also was alleged
that Jones had one prior serious or violent felony conviction (§§ 667, subds. (b)-(j),
1170.12) and had served two prior prison terms (§ 667.5, subd. (b)). Jones pleaded not
guilty to each charge and denied the enhancement allegations.

II.    Prosecution Evidence
       On May 11, 2014, Melodie Siedenburg held a party for her grandchildren at her
home in Palmdale, California. During the party, a boy who lived next door threw large
rocks over the fence and almost hit Siedenburg’s young grandchild in the head. The boy
also cursed at Siedenburg’s family. Siedenburg contacted the local sheriff’s department
to report the disturbance.
       At about 6:45 p.m., Los Angeles County Sheriff’s Deputies Jason Trevillyan and
Mourad Kabanjian responded to Siedenburg’s home. Both deputies were in uniform and
arrived in marked patrol vehicles. After speaking with Siedenburg, the deputies went to
the home next door and counseled the children who answered the door. The deputies
then spoke with Jones, who was present in the home, and asked him for his name and
date of birth. Jones falsely identified himself as “Antione Williams” and repeatedly



1      All further statutory references are to the Penal Code.


                                             2
misrepresented his date of birth. When the deputies were unable to confirm Jones’s
identity through the information he provided, they escorted him to a patrol car so that he
could be identified with a portable fingerprint reader. After running Jones’s fingerprints
through their computer system, the deputies were able to obtain a photograph of Jones,
along with his correct name and date of birth.
       Once the deputies ascertained his true identity, Jones became visibly nervous and
began backing away from them. He also glanced from side to side and appeared to be
preparing to flee. As the deputies approached, Jones took an aggressive stance with his
fists clenched at chest level. The deputies grabbed Jones by his arms as he struggled to
escape their grasp. They then forced Jones to the ground on his stomach and ordered him
to place his hands behind his back. Jones continued to resist, cursing at the deputies and
pulling his arms under his body. At one point, a neighbor from across the street came
over and assisted the deputies in holding Jones’s legs to keep him from kicking. Deputy
Trevillyan also used his knee to strike Jones in the rib cage to try to control him. Because
Jones was resisting the officers, Deputy Trevillyan made a radio request for additional
units to respond to the scene.
       During the struggle, Deputy Kabanjian placed his right hand on Jones’s shoulder
as he was holding Jones face down on ground. Jones turned his head toward Deputy
Kabanjian’s hand and bit the deputy’s right thumb. The bite caused Deputy Kabanjian to
sustain a quarter-inch cut to his thumb, which was bleeding.
       Deputies Trevillyan and Kabanjian ultimately were able to gain control over Jones
and to handcuff his hands behind his back. The deputies then held Jones on the ground
until the additional units arrived. Sergeant Marion Tucker was the first officer to respond
to the radio call, and she videotaped the incident from the time of her arrival.2 At
Sergeant Tucker’s command, the deputies picked up Jones from the ground, searched him
and escorted him to a patrol car. While sitting in the patrol car, Jones was able to slip his


2      At trial, two videotaped recordings made by Sergeant Tucker were played for the
jury as Deputy Trevillyan testified about the series of events depicted in the recordings.


                                              3
handcuffs to the front of his waist, creating a risk to officer safety. As the deputies
attempted to re-handcuff Jones outside the car, he again became uncooperative and
refused to comply with their orders. After issuing a warning, Deputy Trevillyan used
pepper spray on Jones, but he continued to resist. In response, Deputies Trevillyan and
Kabanjian forced Jones to the ground a second time, and other officers assisted in
restraining his legs. During this second struggle, Jones grabbed Deputy Kabanjian’s
injured thumb, which increased the pain in the deputy’s hand. Deputy Kabanjian and
another officer ordered Jones to let go of the deputy’s hand, and Jones complied. After
restraining Jones, the deputies carried him back to the patrol car. Jones was then
transported to the hospital.
       Following Jones’s arrest, Deputy Kabanjian wrapped his thumb and applied
pressure to the area. He also informed Sergeant Tucker that he had been bitten. Deputy
Trevillyan took a photograph of Deputy Kabanjian’s injured thumb shortly after the
incident, but he did not personally witness how the injury occurred. At Sergeant
Tucker’s direction, Deputy Kabanjian went to the hospital, where a doctor cleaned the
wound and wrapped it with a Band-Aid; no stitches were required. The doctor also gave
Deputy Kabanjian an antibiotic ointment with instructions to apply the ointment once or
twice a day and keep the area wrapped with a Band-Aid. The doctor did not order any
laboratory tests or follow-up appointments for Deputy Kabanjian.

III.   Defense Evidence
       Jones’s mother testified on his behalf. She stated that, upon arriving at the scene,
she saw Jones on the ground with several deputies on top of him. Jones was screaming
and appeared to be in pain. Jones’s mother never saw him punch or kick anyone during
the incident, and she believed he could not have physically done so because the deputies
had him fully restrained on the ground.




                                              4
IV.    Verdict and Sentencing
       The jury found Jones guilty as charged on each of the three counts. Following his
admission of the prior conviction allegations, Jones was sentenced to a total term of nine
years and four months in state prison.

                                       DISCUSSION

       On appeal, Jones challenges the sufficiency of evidence supporting his conviction
for battery with injury on a peace officer in violation of section 243, subdivision (c)(2).
Jones specifically contends that the evidence was insufficient to support a finding that he
inflicted an injury on Deputy Kabanjian that required professional medical treatment.

I.     Standard of Review
       To assess a claim of insufficient evidence in a criminal case, “we review the whole
record to determine whether any rational trier of fact could have found the essential
elements of the crime or special circumstances beyond a reasonable doubt. [Citation.]
The record must disclose substantial evidence to support the verdict—i.e., evidence that
is reasonable, credible, and of solid value―such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt. [Citation.] In applying this test, we
review the evidence in the light most favorable to the prosecution and presume in support
of the judgment the existence of every fact the jury could reasonably have deduced from
the evidence. [Citation.] ‘Conflicts and even testimony [that] is subject to justifiable
suspicion do not justify the reversal of a judgment, for it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and the truth or falsity of the
facts upon which a determination depends. [Citation.] We resolve neither credibility
issues nor evidentiary conflicts; we look for substantial evidence. [Citation.]’ [Citation.]
A reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support”’ the jury’s
verdict. [Citation.]” (People v. Zamudio (2008) 43 Cal.4th 327, 357.)




                                               5
II.    Jones’s Conviction for Battery with Injury on a Peace Officer Was
       Supported by Substantial Evidence

       Section 243, subdivision (c) provides that a battery is punishable by a $10,000 fine
and up to three years in state prison when it is committed against a peace officer engaged
in the performance of his or her duties and an injury is inflicted on that victim. (§ 243,
subd. (c)(2).) Section 243, subdivision (f) defines the term “injury” as “any physical
injury which requires professional medical treatment.” (§ 243, subd. (f)(6).)
       As this court explained in People v. Longoria (1995) 34 Cal.App.4th 12
(Longoria): “What the statute prescribes as a qualifying injury is an injury which
‘requires professional medical treatment.’ It is the nature, extent, and seriousness of the
injury -- not the inclination or disinclination of the victim to seek medical treatment --
which is determinative. A peace officer who obtains ‘medical treatment’ when none is
required, has not sustained an ‘injury’ within the meaning of section 243, subdivision (c).
And a peace officer who does not obtain ‘medical treatment’ when such treatment is
required, has sustained an ‘injury’ within the meaning of section 243, subdivision (c).
The test is objective and factual.” (Id. at p. 17; see also In re Michael P. (1996) 50
Cal.App.4th 1525, 1528-1529 (Michael P.) [“There is no requirement in the statute the
victim of the battery actually receive medical treatment. The language in [section 243,]
subdivision (f)(6) merely defines the degree of the injury.”].)
       In Longoria, the officer was kicked in the groin and sustained cuts to his fingers
and hand during a struggle with the appellant. The officer went to the hospital where x-
rays of his hand were taken, no broken bones were shown. As a result of his injuries,
however, the officer could not hold his firearm, had difficulty unwrapping his holster, and
was placed on restrictive duty for three to five days. (Longoria, supra, 34 Cal.App.4th at
pp. 15-16.) We concluded that there was “substantial evidence from which a rational
trier of fact could have found that [the officer’s] injuries required professional medical
treatment.” (Id. at p. 18.) We accordingly affirmed the appellant’s conviction for battery
with injury on a peace officer in violation section 243, subdivision (c)(2).



                                              6
       Similarly, in People v. Lara (1994) 30 Cal.App.4th 658 (Lara), the officer bruised
both his knees, sustained numerous cuts and abrasions on hands, and was exposed to the
appellant’s blood during an altercation. The officer went to the emergency room where
medical personnel “cleaned his wounds, gave him supplies for scrubbing himself later,
‘checked out [his] knees to make sure there was no ligament damage or anything[,]’ and
‘treated the contusions on [his] knees.’” (Id. at p. 667.) In affirming the appellant’s
conviction for battery with injury on a peace officer, the court of appeal concluded that
the evidence of the medical treatment that the officer received was sufficient to support a
finding that he suffered an injury within the meaning of section 243. (Id. at pp. 667-668.)
       In contrast, in Michael P., this court concluded that there was insufficient evidence
to establish that the appellant inflicted an injury on a peace officer in violation of section
243, subdivision (c). (Michael P., supra, 50 Cal.App.4th at p. 1530.) At trial, the officer
testified that the appellant kicked him in the chest and chin, which caused soreness but no
bruising. The officer did not seek medical treatment, and no one took photographs of his
injuries or prepared a medical report about his injuries. (Id. at p. 1528.) In testifying, the
officer did not describe how hard he was kicked or provide any further detail about his
soreness. (Id. at p. 1529.) Recognizing that section 243 “measures culpability by the
seriousness of the inflicted injury,” we concluded that the officer’s “failure to further
describe his injuries [was] fatal to respondent’s position the evidence was indeed
sufficient to support [a] finding of battery with injury on a peace officer.” (Ibid.) In
reaching this conclusion, we distinguished our prior decision in Longoria on the ground
that “the officer in that case testified in detail about the seriousness of the injury,”
whereas the officer in the present case provided no such testimony. (Id. at p. 1530.)
       Viewing the evidence in the light most favorable to the jury’s verdict, we conclude
that the evidence was sufficient to support a finding that Jones inflicted an injury on
Deputy Kabanjian in violation of section 243, subdivision (c)(2). Deputy Kabanjian
testified that, during the initial struggle on the ground, Jones bit his right thumb. The bite
broke the skin and caused it to bleed, resulting in an open wound. During the second
struggle that unfolded as Jones was being re-handcuffed, Jones grabbed Deputy

                                               7
Kabanjian’s injured thumb, aggravating a painful burning sensation in the deputy’s
thumb. Jones did not release his grip in response to Deputy Kabanjian’s command, and
another officer had to order Jones to let go before Jones complied. After Jones was taken
into custody, Deputy Kabanjian wrapped his thumb with a napkin and applied pressure to
the area. He also had a photograph of the wound taken at the scene. In addition to
describing the nature and extent of the injury to his thumb, Deputy Kabanjian testified
about the medical treatment that he received for the injury following the incident. In
accordance with department protocol, Deputy Kabanjian sought treatment at a hospital
because he had sustained a human bite, which could potentially place him at risk for a
communicable infectious disease. At the hospital, a doctor examined the deputy’s thumb,
cleaned the wound and then wrapped it with an adhesive bandage. The doctor also
prescribed an antibiotic ointment to apply to the wound once or twice a day.
       On appeal, Jones argues that the doctor’s failure to order any laboratory tests
supports an inference that the bite did not actually break the skin. However, Deputy
Kabanjian specifically testified that the bite did break the skin and caused it to bleed
while he was still at the scene. Based on such testimony, the jury reasonably could have
inferred that Jones’s saliva came into contact with an open wound on Deputy Kabanjian’s
thumb and thus placed the deputy at risk for the transmission of an infectious disease.
The fact that the doctor did not perform other affirmative acts after cleaning and dressing
the wound is not determinative of whether Deputy Kabanjian suffered a qualifying injury
for purposes of section 243. (See Lara, supra, 30 Cal.App.4th at p. 667 [concluding that
appellant’s construction of injury as “‘sufficiently severe a physician would recommend
or perform affirmative acts in intervention, such as minor surgery, suturing, skin grafts,
administration of prescription medicines or the like’” was “unreasonably narrow”].)
       We likewise reject Jones’s claim that the evidence was insufficient to support a
finding of injury because Deputy Kabanjian’s testimony about being bitten was not
corroborated by other witnesses. While neither Deputy Trevillyan nor Sergeant Tucker
personally observed Jones inflicting the injury, Deputy Kabanjian’s account of the bite
was corroborated by photographic evidence of his injured thumb shortly after the

                                              8
incident. Moreover, “[u]nless it describes facts or events that are physically impossible
or inherently improbable, the testimony of a single witness is sufficient to support a
conviction.” (People v. Elliott (2012) 53 Cal.4th 535, 585; see also People v. Richardson
(2008) 43 Cal.4th 959, 1030-1031 [“testimony of a single witness is sufficient for the
proof of any fact”].) In this case, the totality of the evidence presented at trial was
sufficient to support a finding that Deputy Kabanjian sustained an injury which required
medical treatment within the meaning of section 243. Jones’s conviction for battery with
injury on a peace officer was therefore supported by substantial evidence.

                                      DISPOSITION
       The judgment is affirmed.


                                                   ZELON, J.




We concur:




       PERLUSS, P. J.



                            
       BLUMENFELD, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              9